Citation Nr: 0019790	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the right ankle with 
traumatic arthritis.

2.  Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain with degenerative arthritis.   


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to November 
1968.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which denied the veteran's claim 
of entitlement to an increased disability rating for his 
service-connected right ankle disability.  

In a March 2000 decision, the RO denied the veteran's claim 
of entitlement to an increased evaluation for lumbosacral 
strain with degenerative arthritis.  In a May 2000 statement, 
the veteran expressed disagreement with the disability 
evaluation assigned to the low back disorder.  This matter is 
addressed in the remand portion of this decision.


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was scheduled to evaluate the severity of 
his service-connected residuals of a fracture of the right 
ankle with traumatic arthritis.  


CONCLUSION OF LAW

The veteran's claim for entitlement to an increased 
evaluation for residuals of a fracture of the right ankle 
with traumatic arthritis is denied as a matter of law.  
38 C.F.R. §§ 3.326, 3.327, 3.655 (1999); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected right ankle fracture residuals with 
traumatic arthritis.  For reasons which will be explained in 
detail below, the Board will dispose of this claim by means 
of application of 38 C.F.R. § 3.655 (1999) rather than 
addressing the evidentiary merits of the claim.  In essence, 
it is impossible for the Board to address the evidentiary 
merits of the veteran's claim because crucial evidence is 
lacking due to his failure to cooperate with VA.

In the interest of clarity, the factual background of this 
case will be reviewed.  Pertinent law and VA regulations will 
be discussed.  Finally, the Board will analyze the veteran's 
claim and render a decision.

Factual background

Service connection for a right ankle disability was initially 
granted in an April 1971 VA rating decision.  In November 
1995, the veteran filed a claim for an increased disability 
rating.  He underwent a VA physical examination in June 1996.  
His claim was denied in an August 1996 RO rating decision, 
which was subsequently appealed.  In a December 1996 
statement, the veteran stated that the pain in his right 
ankle was worse and it was constant, where previously it had 
been intermittent.  

The RO scheduled the veteran for a VA examination on May 22, 
1998 at the VA Medical Center in Sepulveda, California.  On 
June 12, 1998, the veteran contacted the RO by telephone and 
stated that he had just received the notice for the VA 
examination in California and he requested that the RO 
reschedule the VA examination at a VA medical center in West 
Palm Beach, Florida.  He stated that he needed the 
examinations to be scheduled two months in advance as he 
traveled all over.  The veteran indicated that his mail was 
delayed for two months.  He stated that he used the Texas 
address for mailing only.  Review of the record reveals that 
at that time, the veteran's address of record was an address 
in Oxnard, California.  

In a September 1998 letter, the RO informed the veteran that 
they would attempt to accommodate his needs and attempt to 
schedule a examination for him in Florida.  They stated that 
they had insufficient information from the veteran to make 
arrangements for examinations.  The RO indicated that the 
veteran had a responsibility to keep the VA informed of his 
current whereabouts and it was his responsibility to attend 
the scheduled VA examinations.  The RO stated that failure to 
do so may result in the denial of the benefits sought.  

In November 1998, the veteran contacted the RO and requested 
an examination to be scheduled in West Palm Beach, Florida.  
He indicated that he would in Florida until late March. 

In January 1999, the veteran requested the RO to schedule a 
VA examination in California between April 1 to 20, 1999.  He 
stated that if the notification letter is sent before that 
date, it should be sent to his mailing address in Texas.  In 
January 2000, the RO attempted to schedule the veteran for 
another VA examination but they needed his current address.  
In a January 2000 statement, the veteran's representative 
indicated that the only address he had from the veteran was 
the Texas address.  

Relevant Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 38 
U.S.C.A. § 3.321(a) and Part 4 (1999).  Separate rating codes 
identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. 38 C.F.R. § 3.327(a) (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655 (1999).

Analysis

Preliminary matter

The Board initially finds that the veteran has submitted a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  
In order to present a well-grounded claim for an increased 
rating of a service-connected disability, a veteran need only 
submit his or her testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992); see 
also Jones v. Brown, 7 Vet. App. 134 (1994).  The veteran has 
stated that the symptoms of his service-connected right ankle 
disability have increased.  The Board thus concludes that the 
appellant has presented a well-grounded claim for an 
increased rating for his service-connected disorder.

Discussion

Once a claim has been determined to be well-grounded, VA has 
a duty to assist a veteran in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.103, 3.159 (1999).  The VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  See, 
in general, Littke v. Derwinski, 1 Vet. App. 90 (1990). 

As discussed above, VA regulations provide that when 
entitlement to a benefit, including an increased disability 
rating, cannot be established or confirmed without a current 
VA examination and a claimant, without good cause, fails to 
report for such examination the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  See 38 C.F.R. § 3.655(a)(b) 
(1999).  

The evidence of record shows that the veteran failed to 
report to the May 1998 VA examination.  The veteran asserted 
that the reason for the failure to report to the examination 
was that he received the notice late because he was 
traveling.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO. In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that timely notice of the scheduled VA 
examination was sent to the veteran at his most recent 
address of record.  The Board finds that the RO properly 
discharged its official duties by mailing notice of the 
scheduled examination to the veteran at his address of 
record.  

The veteran, moreover, has not alleged that he was not 
notified of the May 1998 examination.  Rather, he contends 
that he was traveling and did not receive it on time.  The 
Board finds that the veteran's reason - that he travels "all 
over" - is not, in and of itself, good cause for failure to 
report to the scheduled examination.  As discussed above, the 
RO made efforts to accommodate the veteran's schedule.  The 
veteran failed to keep the RO and his own representative 
informed of his current address.  Under these circumstances, 
the veteran's bare assertion - that he was traveling and 
unable to attend the VA examination - is not good cause for 
his failure to report to the examination.  

There is no pertinent medical evidence of record for several 
years.  Thus, VA is in the dark with respect to competent 
medical evidence as to the current severity of the veteran's 
claimed disability, particularly in light of his lay 
contention that it has become worse .  See 38 C.F.R. 
§ 3.327(a).  The veteran, moreover, has furnished no medical 
evidence which would serve as a viable substitute for the 
scheduled examination.  See 38 C.F.R. § 3.326(b).

The Board finds that the VA re-examination is necessary to 
evaluate the level of impairment of the veteran's right ankle 
disability, since the veteran asserted in December 1996 that 
his right ankle disability had worsened.  As noted above, in 
the September 1998 statement, the veteran was notified by the 
RO that the failure to attend the scheduled examination may 
result in the denial of benefits sought.  Since the veteran 
has not provided good cause of his failure to report to the 
scheduled examination, the claim for an increased rating of 
the residuals of the right ankle fracture with traumatic 
arthritis must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board finds that the RO has fulfilled its duty to assist 
the veteran in the development of his claim by requesting 
pertinent treatment records and by scheduling the VA 
examination in 1998, and attempting to schedule a VA 
examination in 2000.  As the Court has stated, the duty to 
assist is not a one-way street.  A claimant must do more than 
passively wait for assistance when he or she has information 
essential to the claim in order to trigger the duty to 
assist.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A 
claimant must be prepared to meet his or her obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  


Further, a veteran has an obligation to inform the VA of his 
or her whereabouts.  The Court in Hyson v. Brown, 5 Vet. App. 
262, 265 (1993) stated that, "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  The Board finds that the veteran did not keep 
the VA apprised of his whereabouts so that the VA would be 
able to afford him an examination.  As noted above, in June 
1998 and thereafter, the veteran informed the VA that his 
mail should be sent to a Texas address, although his physical 
address was in California.  The veteran indicated that he had 
a two month delay when receiving mail and he needed two 
months notice for the examination.  The Board finds that 
essentially, the veteran was requesting four months notice 
for an examination.  He informed the VA that he lived in 
California but the record shows that in 1999, he was only in 
California for approximately 20 days.  In September 1998, the 
RO informed the veteran that this information was 
insufficient to make arrangements for the veteran's 
examination.  The veteran did not make other arrangements 
with the VA so that the VA would be able to contact him more 
directly, without a two month delay.  

The Board finds that the veteran failed to keep the VA 
informed of his whereabouts.  The Board finds that for the 
past two years, the VA did not have an effective method of 
notifying the veteran of the scheduled examinations, since 
the veteran received his mail two months late.  The Board 
finds the RO fulfilled its duty to assist the veteran 
pursuant to 38 U.S.C.A. § 5107(a) and the veteran failed to 
cooperate with the VA's efforts.  

In conclusion, the Board finds that the veteran did not 
provide good cause for his failure to report to the scheduled 
examination, and the claim for an increased rating of the 
residuals of the fracture of the right ankle with traumatic 
arthritis must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


Additional Matter

Notwithstanding its statement to the veteran concerning the 
consequences of his failure to report for a scheduled VA 
examination, the RO disposed of the veteran's claim on the 
merits rather than denying the claim pursuant to 38 C.F.R. 
§ 3.655.    When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby. See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Although the Board has disposed of this claim on a 
ground different from that of the RO, by denying the claim 
pursuant to 38 C.F.R. § 3.655, the veteran has not been 
prejudiced by the Board's decision.  As noted above, the 
veteran was informed by the RO of the potential negative 
outcome should he fail to report for VA examination.  
Moreover, the veteran was not prejudiced by the RO denial on 
another basis because the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the right ankle with 
traumatic arthritis is denied.  


REMAND

As noted in the Introduction, the RO denied entitlement to an 
increased evaluation for lumbosacral strain with degenerative 
arthritis in a March 2000 determination.  In a May 2000 
statement, the veteran's representative stated that the 
veteran appealed the issue of entitlement to an increased 
evaluation for the lumbosacral strain with degenerative 
arthritis.  The Board construes this statement as a notice of 
disagreement.  The filing of a notice of disagreement 
initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 
398, 408- 410 (1995). 

The RO has not had an opportunity to issue a Statement of the 
Case as to this issue.  Under the Court's jurisprudence, the 
Board is obligated to remand this issue.  See Godfrey, supra; 
see also Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action: 

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of entitlement 
to an increased evaluation for 
lumbosacral strain with degenerative 
joint disease.  The veteran and his 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect his appeal. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

